Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-18, 24-25, 32-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 2010/0296454 A1), hereinafter PARK.
Regarding claim 1, PARK discloses an apparatus comprising: 
a transmitter that transmits data (the network transmitting the data, see ¶ 0020); 
a processor that determines, based on transmission of the data, a resource field that carries feedback information corresponding to the data, wherein the resource field is contained in control signaling (decoding the received data; and generating a positive response message (ACK) if the received data is successfully decoded or a negative response message (NACK) if the received data is not successfully decoded, wherein the generated positive or negative response message is not transmitted to the network when a timer is expired or not running, see ¶ 0020); and 

Regarding claim 13, PARK discloses a method comprising: 
transmitting data (the network transmitting the data, see ¶ 0020); 
determining, based on transmission of the data, a resource field that carries feedback information corresponding to the data, wherein the resource field is contained in control signaling (decoding the received data; and generating a positive response message (ACK) if the received data is successfully decoded or a negative response message (NACK) if the received data is not successfully decoded, wherein the generated positive or negative response message is not transmitted to the network when a timer is expired or not running, see ¶ 0020); and 
receiving the control signaling (receiving the ACK or NACK from the receiver, see ¶ 0020).
Regarding claim 14, PARK discloses the feedback information comprises hybrid automatic repeat request feedback (HARQ feedback, see ¶ 0020).  
Regarding claim 15, PARK discloses the feedback information indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded (receiving the ACK or NACK from the receiver, see ¶ 0020).
PARK discloses a time offset between receiving the control signaling and transmitting the data is configurable (the DL scheduling information may include a UE identifier (UE ID), a UE group identifier (Group ID), an allocated radio resource assignment, a duration of the allocated radio resource assignment, a transmission parameter (e.g., Modulation method, payload size, MIMO related information, etc), HARQ process information, a redundancy version, or a new data indicator (NID), etc, see ¶ 0013).
Regarding claim 17, PARK discloses a time offset between receiving the control signaling and transmitting the data is fixed (the DL scheduling information may include a UE identifier (UE ID), a UE group identifier (Group ID), an allocated radio resource assignment, a duration of the allocated radio resource assignment, a transmission parameter (e.g., Modulation method, payload size, MIMO related information, etc), HARQ process information, a redundancy version, or a new data indicator (NID), etc, see ¶ 0013). 
Regarding claim 18, PARK discloses the resource field is determined based on at least one parameter corresponding to transmitting the data (the DL scheduling information may include a UE identifier (UE ID), a UE group identifier (Group ID), an allocated radio resource assignment, a duration of the allocated radio resource assignment, a transmission parameter (e.g., Modulation method, payload size, MIMO related information, etc), HARQ process information, a redundancy version, or a new 
Regarding claim 24, PARK discloses the control signaling is common to a plurality of remote units, and the control signaling comprises a configurable radio network temporary identifier (downlink assignment includes at least one of downlink scheduling information, a C-RTNI, see ¶ 0051, claims 4, 13). 
Regarding claim 25, PARK discloses an apparatus comprising: 
a transmitter that transmits data (the network transmitting the data, see ¶ 0020); 
a processor that determines, based on transmission of the data, a resource field that carries feedback information corresponding to the data, wherein the resource field is contained in control signaling (decoding the received data; and generating a positive response message (ACK) if the received data is successfully decoded or a negative response message (NACK) if the received data is not successfully decoded, wherein the generated positive or negative response message is not transmitted to the network when a timer is expired or not running, see ¶ 0020); and 
a receiver that receives the control signaling (receiving the ACK or NACK from the receiver, see ¶ 0020). 
Regarding claim 37, PARK discloses a method comprising: 
transmitting data (the network transmitting the data, see ¶ 0020); 
determining, based on transmission of the data, a resource field that carries feedback information corresponding to the data, wherein the resource field is contained 
receiving the control signaling (receiving the ACK or NACK from the receiver, see ¶ 0020).
Regarding claim 38, PARK discloses the feedback information comprises hybrid automatic repeat request feedback (HARQ feedback, see ¶ 0020).  
Regarding claim 39, PARK discloses the feedback information indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded (receiving the ACK or NACK from the receiver, see ¶ 0020).
Regarding claim 40, PARK discloses a time offset between receiving the control signaling and transmitting the data is configurable (the DL scheduling information may include a UE identifier (UE ID), a UE group identifier (Group ID), an allocated radio resource assignment, a duration of the allocated radio resource assignment, a transmission parameter (e.g., Modulation method, payload size, MIMO related information, etc), HARQ process information, a redundancy version, or a new data 
Regarding claim 41, PARK discloses a time offset between receiving the control signaling and transmitting the data is fixed (the DL scheduling information may include a UE identifier (UE ID), a UE group identifier (Group ID), an allocated radio resource assignment, a duration of the allocated radio resource assignment, a transmission parameter (e.g., Modulation method, payload size, MIMO related information, etc), HARQ process information, a redundancy version, or a new data indicator (NID), etc, see ¶ 0013). 
Regarding claim 42, PARK discloses the resource field is determined based on at least one parameter corresponding to transmitting the data (the DL scheduling information may include a UE identifier (UE ID), a UE group identifier (Group ID), an allocated radio resource assignment, a duration of the allocated radio resource assignment, a transmission parameter (e.g., Modulation method, payload size, MIMO related information, etc), HARQ process information, a redundancy version, or a new data indicator (NID), etc, see ¶ 0013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of CHUN et al. (US 2009/0199063 A1), hereinafter CHUN.
Regarding claim 19, PARK fails to disclose the at least one parameter corresponding to transmitting the data comprises a subchannel index in response to the data being transmitted on at least one subchannel, and the subchannel index is lower than other subchannel indexes of the at least one subchannel.
In the same filed of endeavor, CHUN discloses that the Base Station (BS) dynamically allocating subchannels to user(s) in HARQ system (see 0046).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate CHUN’s teaching in the network taught by PARK in order to ensuring communication reliability by providing capable of effectively transmitting an ACK/NACK signal frequently. 
  
Claims 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of ZHANG (US 2017/0134960 A1).
Regarding claims 20-21, and 23 PARK fails to disclose the at least one parameter corresponding to a physical resource block index in response to the data being transmitted on at least one physical resource block, and the physical resource block index is lower than other physical resource block indexes of the at least one physical resource block and a demodulation reference signal sequence index of a demodulation reference signal sequence, a cyclic shift index of the demodulation reference signal sequence, or some combination thereof and transmitting the data 
In the same field of endeavor, ZHANG discloses that in one preferred embodiment, the method further includes the following step:  receiving a downlink signaling to obtain a HARQ_ACK information associated with the first uplink data, wherein the downlink signaling is transmitted on a downlink resource of a serving cell identified by the cross carrier information of the first logical information, and a physical resource occupied by the HARQ_ACK information is determined by at least one of the following: the DMRS cyclic shift indication of the first DCI; and a lowest PRB index for the first uplink data on the working frequency band of the first configuration information.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate ZHANG’s teaching in the network/system taught by PARK in order to configure and schedule downlink link logical channel in HARQ_ACK network. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of ZHANG et al. (US 8,305,982 B2), hereinafter ZHANG.
Regarding claim 22, PARK fails to disclose the at least one parameter corresponding to transmitting the data comprises a remote unit signature index. 
ZHANG discloses that assigning signature sequence for the UE in order to reduce the average false detection rate for respective UE on the feedback information in a HARQ network (see abstract, figure 2, and claim 1).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate ZHANG’s teaching in the network/system taught by PARK in order to reduce the average false detection rate for respective UE on the feedback information in the HARQ network.
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412